Case 2:18-cr-00239-TFM-MU Document 56 Filed 02/05/21 Page 1 of 1                     PageID #: 263




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

  RODDRICUS CORDELL MAITEN,                      )
                                                 )
         Petitioner,                             )
                                                 )
  vs.                                            )    CIV. ACT. NO. 1:19-cv-1036-TFM-MU
                                                 )    CRIM. ACT. NO. 1:18-cr-239-TFM-MU
  UNITED STATES OF AMERICA,                      )
                                                 )
         Respondent.                             )

                          MEMORANDUM OPINION AND ORDER

        On November 19, 2020, the Magistrate Judge entered a report and recommendation which

 recommends Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

 Sentence (Doc 46) be denied and the petition dismissed. See Doc. 55. No objections were filed.

 Accordingly, after due and proper consideration of all portions of this file deemed relevant to the

 issues raised, the Report and Recommendation (Doc. 55) is ADOPTED as the opinion of the

 Court. The Motion to Vacate, Set Aside, or Correct (Doc. 46) is DENIED and this petition

 DISMISSED with prejudice.

        DONE and ORDERED this 5th day of February, 2021.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
